Citation Nr: 1607496	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-41 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral inguinal herniorrhaphy residuals ("inguinal hernia").

2.  Entitlement to service connection for a vascular disability, to include varicose veins and deep vein thrombosis, and to include as secondary to service-connected inguinal hernia.  

3.  Entitlement to service connection for pulmonary vascular disease, to include as secondary to service-connected inguinal hernia, and to include as secondary to a non-service connected vascular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1983, and from July 1983 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a Board videoconference hearing in December 2015 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been prepared, but it is not yet associated with the Veteran's claims file.

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claims on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide the Veteran's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

I.  Entitlement to an Increased Rating

The Veteran is seeking a disability rating in excess of 10 percent for his service-connected inguinal hernia.  The Board observes that the Veteran was last afforded a VA examination for his inguinal hernia in July 2009.  In a December 2015 statement, the Veteran requested that he be scheduled for a new VA examination for the issues on appeal; however, he did not provide a specific reason for his request.  

Under the VA's duty to assist claimants for disability compensation, it will provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (providing that an examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim).  While the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when a claimant asserts that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Although the Veteran has not explicitly stated that his service-connected inguinal hernia has worsened, his December 2015 request for a new VA examination, in addition to statements made during the December 2015 Board videoconference hearing, suggest that his condition may have worsened since the July 2009 VA examination.  For instance, while the July 2009 VA examination report provides that the Veteran's condition was stable and that there was no objective evidence for any functional limitations relating to the Veteran's inguinal hernia, at the Board videoconference hearing, the Veteran stated that he is restricted in the amount of weight that he can carry and that his physician is concerned about an "extra tear."  Accordingly, the Board finds that the July 2009 VA examination is too remote in time to address the current severity of the Veteran's service-connected inguinal hernia. See Snuffer, 10 Vet. App. at 403; see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (providing that an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a new VA examination to assess the current nature and severity of his inguinal hernia. 

II.  Entitlement to Service Connection

	Vascular Disability

Concerning the Veteran's claim for entitlement to service connection for a vascular disability, the Veteran asserts that the disability is due to his service-connected inguinal hernia because shortly after a June 2004 surgery to repair his inguinal hernia, he developed the claimed vascular disability.  According to June 2004 private treatment records from Mercy Medical Center, the Veteran had a postoperative thromboembolic event, and on discharge, his diagnoses included left lower extremity deep vein thrombosis.  A private right leg ultrasound report dated in May 2006 notes no evidence of deep vein thrombosis in the right thigh but also notes superficial venous thrombosis and isolated calf deep venous thrombosis.  An October 2006 private emergency room record shows that the Veteran was treated for a right lower leg vessel burst; the physician's impression was superficial varicosity bleeding.  In a January 2007 private treatment record, Dr. R.S. noted that the Veteran had a long-standing history of recurrent deep vein thromboses and recurrent bleeding varicose veins.  Additionally, in letter dated in January 2007, Dr. J.K. wrote that that the Veteran had all the stigmata of chronic venous hypertension.  A March 2007 letter from private physician S.W.R. provides that based on a duplex scan of the Veteran's bilateral lower extremity venous system, his impression was bilateral lower extremity post phlebitis changes involving the right external iliac, common femoral, superficial femoral, and popliteal veins, in addition to the left superficial femoral and popliteal veins; there was no evidence of deep vein thrombosis noted.  A November 2008 letter from Dr. J.K. references the Veteran's chronic venous disease.  The Board also observes that while various private treatment records note a very strong family history of hypercoagulability, the Veteran's June 2004 treatment records from Mercy Medical Center include negative test results for the R506Q (Factor V Leiden) mutation, which, according to the report, is one of the most common causes of inherited thrombophilia.

In the alternative, as provided in his October 2009 VA Form 9, an October 2010 statement, and his testimony at the December 2015 Board videoconference hearing, the Veteran contends that his claimed vascular disability is due to his work on a submarine during active duty service, which required wearing hard-soled safety shoes.  According to the Veteran, after performing certain duties on the submarine, both of his legs would ache and become swollen.  

Although the Veteran was afforded VA examinations pertaining to his claimed vascular disability in March 2007 and July 2009, the Board finds that an additional medical opinion is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also, e.g., Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once the VA undertakes an effort to provide an examination, it must ensure that the examination was adequate); Caffrey, 6 Vet. App. at 381 (noting that under the VA's duty to assist, medical examinations must consider the records of prior medical examinations and treatment to assure a fully informed examination).  First, in rendering an etiology opinion regarding the Veteran's claimed vascular disability, the July 2009 examiner noted that deep vein thromboses may be caused by hereditary or genetic risk factors.  The examiner also indicated that he avoided any extensive evaluations for hereditary or genetic risk factors that may pertain to the Veteran's claimed vascular disability.  Additionally, although the July 2009 examiner wrote that he would "await private data" regarding work-ups for hereditary or genetic risk factors, there is no indication that the July 2009 examiner considered the aforementioned June 2004 treatment record from Mercy Medical Center that reports negative results for the R506Q mutation.  Second, the Board observes that the March 2007 and July 2009 VA examination reports only include etiology opinions as to whether the Veteran's claimed disability is in any way due to his service-connected inguinal hernia.  Upon consideration of the June 2009 examiner's failure to consider the June 2004 treatment record noting negative results for the R506Q mutation, in addition to the Veteran's contention that his claimed disability may be due to his submarine duties during active service, the Board finds that an additional medical opinion regarding the Veteran's claimed vascular disability is necessary prior to adjudication.

	Pulmonary Vascular Disease

Concerning the Veteran's claim for entitlement to service connection for pulmonary vascular disease, the Veteran contends that his disability is due to his service-connected inguinal hernia or his non-service connected vascular disability.  In the alternative, the Veteran asserts that his pulmonary vascular disease disability is due to in-service exposure to radiation, asbestos, fumes, vapors, and/or various chemicals, including ozone and second-hand smoke.  

The Veteran was afforded VA examinations pertaining to his claimed pulmonary vascular disease disability in March 2007 and July 2009; however, the Board finds that an additional medical opinion is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  First, the examination reports do not specifically address the Veteran's contention that his pulmonary vascular disease disability was caused by his non-service connected vascular disability.  Second, neither examination report addresses the Veteran's contentions that his claimed pulmonary vascular disease disability may be due to in-service exposure to radiation, asbestos, fumes, vapors, and/or various chemicals, including ozone and second-hand smoke.  In his 2006 claim, the Veteran noted that he was exposed to radiation and asbestos during service.  Additionally, as set forth in statements dated in March 2011 and May 2011, in addition to his testimony, the Veteran claims that his pulmonary vascular disease may be due to exposure to chemicals, vapors, and/or fumes to which he was exposed during active duty service, including asbestos, welding fumes, phosgene gas, amine solution vapors, ozone, second-hand smoke, and vapors from hydrocarbon-based products, such as as 2190-TEP oil, diesel fuel, and hydraulic oil.  The Board observes that the Veteran's service treatment records demonstrate in-service exposure to ionizing radiation and asbestos.  In light of the above, the Board finds that a new VA examination is necessary to obtain an addendum opinion regarding the Veteran's claimed pulmonary vascular disease disability.  

Finally, a remand is necessary to attempt to obtain relevant medical records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  The Board observes that during the December 2015 Board videoconference hearing, the Veteran testified that he receives medical treatment every six months for his claimed disabilities, and he specifically mentioned cardiologists, a vein specialist, "normal doctors," and "kidney doctors."  However, the most recent medical evidence of record that is pertinent to the instant appeal consists of private treatment records from Dr. R.S. that are dated prior to February 28, 2011.  Thus, on remand, the RO must attempt to obtain outstanding treatment records pertaining to the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected inguinal hernia.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

	The examiner should specifically comment on whether the Veteran's inguinal hernia is: postoperative recurrent, readily reducible, well-supported by truss or belt, well-supported under ordinary conditions, and/or considered operable or inoperable.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information sought without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.	Obtain an addendum opinion from the VA examiner who conducted the July 2009 examination.  If this examiner is no longer available, obtain an opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed vascular and pulmonary vascular disease disabilities.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  Only if determined necessary by the examiner should the Veteran be scheduled for another VA examination.  

The examiner should respond to the following inquiries, and all findings should be set forth in detail:

(a)  Concerning the Veteran's claimed vascular disability, to include varicose veins and deep vein thrombosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is:

(i) etiologically related to the Veteran's active military service; or 

(ii) caused or aggravated by his service-connected inguinal hernia.

In providing the specific findings noted above, the examiner should note and discuss the June 2004 private treatment record from Mercy Medical Center showing the negative test results for the R506Q mutation, in addition to the Veteran's contention that his vascular disability may be due to his work on a submarine during active duty service.

(b)  Concerning the Veteran's claimed pulmonary vascular disease disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is:

(i) etiologically related to the Veteran's active military service, to include exposure to radiation, asbestos, fumes, vapors, and/or various chemicals, including ozone and second-hand smoke; or

(ii) caused or aggravated by any non-service connected disabilities, to include deep vein thrombosis and varicose veins.

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If the service-connected inguinal hernia is found to aggravate a non-service connected disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  If the examiner is unable to reach an opinion as to any of the requested information without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After the development has been completed, the AOJ should re-adjudicate the Veteran's claims.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

